This suit having been commenced on a bond which was not assignable by law at the time the assignments were made, and having been brought in the name of the assignee instead of the original obligee, agreeable to the decisions in the cases of Henderson against Morrison's Executors, and Pigman against Ward, the judgment must be reversed with costs.
Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set aside, and that the plaintiff recover of the defendant his cósts in this behalf expended, which is ordered to be certified to the circuit court of Lincoln county.